Citation Nr: 0714066	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 
1992 for the assignment of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

Most recently, in November 2005, the Board denied the 
veteran's claim for an effective date prior to May 12, 1992 
for a TDIU.  In November 2006, the Court granted a November 
2006 joint motion for an order to vacate and remand the 
Board's decision.

Previously, in an April 2000 decision, the Board denied 
entitlement to an effective date prior to May 12, 1992 for an 
award of TDIU and remanded the issue of entitlement to an 
increased rating for PTSD to the RO.  The remand ordered the 
RO to obtain Social Security Administration (SSA) records.  
The record before the Board still does not contain any 
information about the RO's actions on the PTSD remand.  
Because of this and since the Court is now ordering the Board 
to obtain SSA records to consider for the TDIU earlier 
effective date claim, the Board has listed the matter of an 
increased rating for PTSD as an issue and is essentially 
repeating all of the Board's April 2000 PTSD remand orders.  
An explanation for the development for the PTSD claim is 
contained in the April 2000 remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The November 2006 joint motion indicates that VA must attempt 
to obtain the veteran's SSA records.  

The case is REMANDED for the following action:


1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his PTSD.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained.  
Any available records should be 
associated with the claims folder.

2.  Obtain the veteran's SSA records, 
including the SSA decision and all 
medical records SSA considered.  
Documentation of the attempts should be 
performed.  

3.  The RO should evaluate the veteran's 
claim of entitlement to an increased 
rating for PTSD in consideration of 
38 C.F.R. § 4.130, Diagnostic Code 9411 
and the General Rating Formula for Mental 
Disorders (2006).  If necessary, any 
additional development should be 
undertaken before the RO considers the 
disability under the new rating criteria.  
The RO should also again consider the 
matter of entitlement to an effective 
date prior to May 12, 1992 for a TDIU.

4.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  It should include 
current 38 C.F.R. 4.130 Diagnostic Code 
9411 and General Rating Formula for 
Mental Disorders if a 100 percent rating 
is not granted for PTSD.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




